
	

111 HR 184 IH: Clean Vehicles for Cleaner Air Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 184
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  business credit relating to the use of clean-fuel and fuel efficient vehicles
		  by businesses within areas designated as nonattainment areas under the Clean
		  Air Act.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Vehicles for Cleaner Air Act of
			 2009.
		2.Clean-fuel credit with
			 respect to businesses located in nonattainment areas
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Clean-fuel credit
				with respect to businesses located in nonattainment areas
						(a)In
				generalFor purposes of section 38, in the case of an eligible
				business the clean-fuel credit determined under this section for the taxable
				year is the sum of—
							(1)the clean-fuel
				property credit, plus
							(2)the clean-burning
				fuel use credit.
							(b)Clean-fuel
				property credit
							(1)In
				generalThe clean-fuel property credit is the sum of—
								(A)qualified vehicle
				property costs, plus
								(B)qualified
				refueling property costs.
								(2)Qualified
				vehicle property costs
								(A)In
				generalFor purposes of paragraph (1), the term qualified
				vehicle property costs means the amount paid or incurred by the eligible
				business for qualified clean-fuel vehicle property which is placed in service
				during the taxable year by the eligible business and substantially all of the
				use of which is in a nonattainment area.
								(B)LimitationThe
				amount which may be taken into account under subparagraph (A) with respect to
				any motor vehicle shall not exceed—
									(i)$4,000 in the case
				of a motor vehicle not described in clause (ii) or (iii),
									(ii)$10,000 in the
				case of any truck or van with a gross vehicle weight rating greater than 10,000
				pounds but not greater than 26,000 pounds, or
									(iii)$80,000 in the
				case of—
										(I)a truck or van
				with a gross vehicle weight rating greater than 26,000 pounds, or
										(II)any bus which has
				a seating capacity of at least 20 adults (not including the driver).
										(C)Qualified
				clean-fuel vehicle propertyThe term qualified clean-fuel
				vehicle property shall have the meaning given to such term by section
				179A(c) (without regard to paragraph (3) thereof), except that such term does
				not include property that is a motor vehicle propelled by a fuel that is not a
				clean-burning fuel.
								(3)Qualified
				refueling property costs
								(A)In
				generalFor purposes of paragraph (1), the term qualified
				refueling property costs means amounts paid or incurred by the eligible
				business for qualified clean-fuel vehicle refueling property (as defined by
				section 179A(d)) which is placed in service in a nonattainment area during the
				taxable year by the eligible business.
								(B)Limitation
									(i)In
				generalThe aggregate cost which may be taken into account under
				subparagraph (A) with respect to qualified clean-fuel vehicle refueling
				property placed in service by the eligible business during the taxable year at
				a location shall not exceed the lesser of—
										(I)$150,000,
				or
										(II)the cost of such
				property reduced by the amount described in clause (ii).
										(ii)Reduction for
				amounts previously taken into accountFor purposes of clause
				(i)(II), the amount described in this clause is the sum of—
										(I)the aggregate
				amount taken into account under paragraph (1)(B) for all preceding taxable
				years, and
										(II)the aggregate
				amount taken into account under section 179A(a)(1)(B) by the taxpayer (or any
				related person or predecessor) with respect to property placed in service at
				such location for all preceding taxable years.
										(iii)Special
				rulesFor purposes of this subparagraph, the provisions of
				subparagraphs (B) and (C) of section 179A(b)(2) shall apply.
									(c)Clean-burning
				fuel use credit
							(1)In
				generalFor purposes of subsection (a), the clean-burning fuel
				use credit is the amount equal to 50 cents for each gasoline gallon equivalent
				of clean-burning fuel used by an eligible business during the taxable year to
				propel qualified clean-fuel vehicle property.
							(2)Clean-burning
				fuelFor purposes of paragraph (1), the term clean-burning
				fuel has the meaning given to such term by section 179A, except that
				such term includes compressed natural gas and biodiesel (as defined by section
				40A(d)(1)).
							(3)Gasoline gallon
				equivalentFor purposes of paragraph (1), the term gasoline
				gallon equivalent means, with respect to any clean burning fuel, the
				amount (determined by the Secretary) of such fuel having a Btu content of
				114,000.
							(d)Other
				definitionsFor purposes of this section—
							(1)Eligible
				businessThe term eligible business means—
								(A)a qualified
				business entity or a qualified proprietorship (as such terms are defined by
				section 1397C, determined by substituting nonattainment area for
				empowerment zone and enterprise zone each place
				it appears), and
								(B)a trade or
				business located outside of a nonattainment area, but only with respect to
				qualified clean-fuel vehicle property used substantially within a nonattainment
				area.
								(2)Nonattainment
				areaThe term nonattainment area shall have the
				meaning given to such term by section 171 of the Clean Air Act (42 U.S.C. 7501).
							(e)Denial of double
				benefitExcept as provided in section 30B(i), no credit shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this chapter.
						(f)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit under any credit allowable under subsection
				(a) with respect to any property substantially all of the use of which is not
				in a nonattainment area.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end thereof the following new paragraph:
				
					(36)the clean-fuel
				credit determined under section
				45R.
					.
			(c)Denial of double
			 benefitSection 280C of such Code (relating to certain expenses
			 for which credits are allowable) is amended by adding at the end thereof the
			 following new subsection:
				
					(g)Zone clean fuels
				expensesNo deduction shall be allowed for that portion of
				expenses for clean-burning fuel otherwise allowable as a deduction for the
				taxable year which is equal to the amount of the credit determined for such
				taxable year under section
				45R.
					.
			(d)Credit allowed
			 against regular and minimum taxSubparagraph (B) of section
			 38(c)(4) of such Code (relating to specified credits) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting , and, and by inserting after
			 clause (viii) the following:
				
					(ix)the credit
				determined under section
				45R.
					.
			(e)Deduction for
			 certain unused business creditsSubsection (c) of section 196 of
			 such Code is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by adding after paragraph (13) the following new
			 paragraph:
				
					(14)the clean fuels
				credit determined under section
				45R.
					.
			(f)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
				
					
						Sec. 45R. Clean-fuel credit with respect
				to businesses located in nonattainment
				areas.
					
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			3.Credit for hybrid
			 vehicles placed in service in nonattainment areas
			(a)In
			 generalSection 30B of the
			 Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is
			 amended by redesignating subsections (i) and (j) as subsections (j) and (k),
			 respectively, and by inserting after subsection (h) the following new
			 subsection:
				
					(i)Certain vehicles
				placed in service in nonattainment areas
						(1)In
				generalIn the case of a new
				qualified hybrid motor vehicle (as defined in subsection (d)) placed in service
				by an eligible business and substantially all of the use of which is in a
				nonattainment area, in lieu of the credit allowed under subsection (a)(3) there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to 200 percent of the amount otherwise determined
				under this section (without regard to this subsection and subsection
				(d)(2)(A)(ii)) with respect to such vehicle.
						(2)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit under any credit allowable under subsection
				(a) by reason of paragraph (1) of this subsection with respect to any property
				substantially all of the use of which is not in a nonattainment area.
						(3)Phaseout not to
				applyFor purposes of this subsection, subsection (f) shall not
				apply.
						(4)DefinitionsFor
				purposes of this subsection, the terms eligible business and
				nonattainment area have the meanings given such terms by section
				45R(d).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			
